United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1351
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Diamond Larone Thompson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                           Submitted: January 10, 2018
                              Filed: May 8, 2018
                                 [Unpublished]
                                ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Diamond Larone Thompson pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). The district court1 determined that


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
Thompson has four prior violent felony convictions and sentenced him to 180 months
in prison, the mandatory minimum sentence under the Armed Career Criminal Act
(ACCA), 18 U.S.C. § 924(e)(1). Thompson appeals, arguing that his three prior
Arkansas convictions for second degree battery and one for aggravated robbery were
not violent felonies under the ACCA’s force clause, § 924(e)(2)(B)(i). We conclude
the second degree battery convictions were violent felonies and therefore affirm.

       In determining whether Thompson’s prior convictions were violent felony
convictions for ACCA purposes, we apply a categorical approach that looks to the
elements of the offense as defined in the statute, rather than to the facts underlying
each conviction. At sentencing, the government introduced state court records
establishing that Thompson’s three second degree battery convictions were for
violations of Ark. Code Ann. §§ 5-13-202(a)(1), (2), and (4)(A)(i):

             (a) A person commits battery in the second degree if:
             (1) With the purpose of causing physical injury to another person,
      the person causes serious physical injury to another person;
             (2) With the purpose of causing physical injury to another person,
      the person causes physical injury to another person by means of a deadly
      weapon other than a firearm;
                                  * * * * *
             (4) The person knowingly, without legal justification, causes
      physical injury to or incapacitates a person he or she knows to be:
                   (A)(i) A law enforcement officer . . . or employee of a
             correctional facility while the law enforcement officer . . . or
             employee of a correctional facility is acting in the line of duty.

       In United States v. Rice, we held that a conviction for violating § 5-13-
202(a)(4) is, categorically, an offense that “has as an element the use, attempted use,
or threatened use of physical force against the person of another,” the operative force
clause standard in 18 U.S.C. § 924(e)(2)(B)(i). 813 F.3d 704. 706 (8th Cir.), cert.
denied, 137 S. Ct. 59 (2016). We explained that a § 5-13-202(a)(4) conviction

                                         -2-
includes the use of violent force as an element “‘since it is impossible to cause bodily
injury without using force ‘capable of’ producing that result.’” Id., quoting United
States v. Castleman, 134 S. Ct. 1405, 1416-17 (2014) (Scalia, J., concurring).
Likewise, in United States v. Thomas, 838 F.3d 926, 929-30 (8th Cir. 2016), cert.
denied, 137 S. Ct. 840 (2017), we concluded that first degree battery under § 5-13-
201(a)(1) categorically meets the force clause standard. And in United States v.
Winston, 845 F.3d 876, 878 (8th Cir.), cert. denied, 137 S. Ct. 2201 (2017), we held
that a second degree battery conviction under § 5-13-202(a)(2) for purposely causing
physical injury to a person by means of a deadly weapon other than a firearm was,
categorically, a violent felony under the ACCA’s force clause, rejecting the
contention that “a defendant might cause physical injury without using physical
force.”

       On appeal, citing cases from other circuits, Thompson argues that these cases
were wrongly decided because purposefully causing physical injury does not
necessarily require the use or threatened use of violent force to commit the crime.
However, Thompson has not cited any Arkansas case in which the defendant was
charged with violating § 5-13-202(a)(1), (2), or (4) but did not use, attempt to use, or
threaten to use violent force. “Before we conclude that a state statute sweeps more
broadly than the federal definition of violent felony, there must be a realistic
probability, not a theoretical possibility, that the statute encompasses conduct that
does not involve use or threatened use of violent force.” United States v. Swopes,
886 F.3d 668, 671 (8th Cir. 2018) (en banc) (quotation omitted). Accordingly, Rice,
Thomas, and Winston are controlling precedent that our panel is obliged to follow.
As three prior violent felony convictions subject Thompson to the ACCA’s
mandatory minimum 180-month sentence, we need not consider whether his fourth
conviction for aggravated robbery in violation of Ark. Code Ann. 5-12-103 was also
a violent felony. Cf. United States v. Eason, 829 F.3d 633, 640-42 (8th Cir. 2016)




                                          -3-
(robbery conviction under § 5-12-102 is not, categorically, a violent felony because
Arkansas appellate courts have not required threat or use of violent force).

      The judgment of the district court is affirmed.
                     ______________________________




                                        -4-